DETAILED ACTION
This action is in response to a restriction requirement phone interview. Claims 1-34 were pending. Claims 13-17 have been withdrawn from further consideration. A complete action on the merits of claims 1-12 and 18-34 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: Cryosurgery, neuroablation with tissue freezing Mechanism
Species II: Neuroablation with tissue heating and coagulation mechanism
Species III: Neuroablation with neurolytic solution delivery mechanism
The species are independent or distinct because although they are all directed to neuroablation, each species uses a different approach and a different energy type, which is classified in a separate areas. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-10 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Jordan Pringle on 7/8/2022 a provisional election was made without traverse to prosecute the invention of Species I directed to cryosurgery, neuroablation with tissue freezing Mechanism, claims 1-12 and 18-34.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krimsky (US Pub. No. 2010/0057065).
Regarding Claim 1, Krimsky teaches a surgical probe for treating rhinitis of a patient ([0034] and [0109]-[0112]), the surgical probe comprising:
a surgical probe shaft 10 having an elongated hollow structure with a proximal end and a distal end, wherein the surgical probe shaft is sized for insertion into and advancement within a sub-mucosal space of a lateral nasal wall from within a nasal cavity of the patient (Figs. 1A-2C);
a handle coupled to the proximal end to facilitate handling and positioning of the surgical probe shaft within the nasal cavity (seen in Fig. 1A);
a position indicator disposed in a vicinity of the distal end of the surgical probe shaft to facilitate visual tracking of a position of the distal end of the surgical probe shaft within the sub-mucosal space of the lateral nasal wall (camera or other viewing device [0010]-[0017] and [0036]-[0038]); and
a neuroablation implement 20 coupled to the distal end of the surgical probe shaft configured to ablate at least one nasal nerve to reduce at least one symptom of rhinitis ([0034]-[0037], [0054]-[0061] and [0083]).
Regarding Claim 2, Krimsky teaches wherein the position indicator comprises an optical beacon configured to trans-illuminate the optical beacon through a mucosa of the patient to visually track the position of the distal end of the surgical probe while the distal end of the surgical probe shaft is advanced within the lateral nasal wall (illumination light 16 and camera lens 14, [0038]).
Regarding Claim 4, Krimsky teaches the use of an illuminating light source 16, which illuminates the surgical site with a visible light spectrum, which comprises a wavelength in a green segment of a visible light spectrum. Given the broadest reasonable interpretation, it appears that Krimsky teaches the claimed invention.
Regarding Claim 5, Krimsky teaches wherein the position indicator comprises an expandable structure, wherein the expandable structure is configured to expand so as to displace mucosal tissue overlying the distal end of the surgical probe shaft to visually track the position of the distal end of the surgical probe shaft while the distal end of the surgical probe shaft is advanced within the lateral nasal wall ([0061], [0108] and [0121]).
Regarding Claim 6, Krimsky teaches wherein the position indicator is proximal the neuroablation element (Figs. 1B-2C).
Regarding Claim 7, Krimsky teaches wherein the position indicator comprises a non-expandable bulbous structure (Fig. 2C).
Regarding Claim 9, Krimsky teaches wherein a length of distal portion is approximately 30% to approximately 70% of a length of the surgical probe shaft (Krimsky teaches “The length of the catheter tip and size and shape of the spray holes can be chosen so that the entire area of the targeted tissue is treated at once without the need for manipulating the endoscope or catheter to treat the targeted area in sequential increments” in [0057]; therefore, choosing a length of distal portion to be approximately 30% of a length of the surgical probe shaft is within the scope of the invention in order to treat the entire target area at the same time without the need to move the tip as disclosed).
Regarding Claim 11, Krimsky teaches wherein the neuroablation implement comprises a tissue freezing mechanism ([0034]-[0037]).
Regarding Claim 12, Krimsky teaches wherein the tissue freezing mechanism comprises one of a liquid cryogen evaporation chamber, or a gas expansion chamber configured with a Joule-Thompson mechanism ([0034]-[0037]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Krimsky as applied above, in view of Whitman (US Pub. No. 2009/0182193).
Regarding Claims 3 and 27, Krimsky teaches the use of a light source in combination with a camera to visually track positioning of the distal tip at a target area in [0038]; however, does not in specific teach wherein a brightness of the optical beacon is adjustable by a brightness adjustment mechanism. In the same field of invention, Whitman teaches a similar camera with light source for surgical purposes and in addition teaches the use of brightness adjustment mechanism to control the brightness of the light source in [0173]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to make use of a similar brightness adjustment mechanism in combination with the system of Krimsky in order to allow for the operator to adjust a brightness of the light source to better visual the tissue during operation.

Claims 8, 10 and 18, 21-26, 28 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Krimsky as applied above, in view of Burnett (US Pub. No. 2012/0197245).
Regarding Claim 18, Krimsky teaches a cryo-surgical probe for treating rhinitis of a patient ([0034] and [0109]-[0112]), the cryo-surgical probe comprising:
a surgical probe shaft 10 having an elongated hollow structure with a proximal end and a distal end, wherein the surgical probe shaft is sized for insertion into and advancement within a sub-mucosal space of a lateral nasal wall from within a nasal cavity of the patient (as seen in Figs. 1A-2C, the surgical probe shaft is sized for insertion into and advancement within a sub-mucosal space of a lateral nasal wall from within a nasal cavity of the patient);
a handle coupled to the proximal end to facilitate handling and positioning of the surgical probe shaft within the nasal cavity (seen in Fig. 1A); however, Krimsky teaches using cryogenic spray to treat the targeted area and not an expandable membranous structure coupled to the distal end of the surgical probe shaft.
In the same field of invention, Burnett teaches “by using lavage of a liquid rather than cryogenic sprays (e.g., sprays which rely on the judgment of the user for determining time of spray application or spray location, etc.), the potential for over-ablation may be avoided” in [0010] and further teaches “the cryoablative fluid may also be introduced and/or lavaged within the target lumen or body cavity within a balloon which may be expanded to contact the walls of the lumen or body cavity. The cryoablative treatment fluid may be actively lavaged in and out of the balloon and/or deeply chilled by a cryoprobe within the balloon after introduction into the body cavity or lumen. Moreover, the anti-freeze solution may also comprise various salts and/or other biocompatible molecules capable of driving the freezing temperature of the solution below, e.g., -10 degrees Celsius. Additionally, the fluid may be capable of resisting freezing even at a temperature of, e.g., -90 degrees Celsius. A combination of salts, alcohols, glycols and/or other molecules may be used to provide this resistance to freezing in an aqueous solution” in [0015].
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use an expandable membranous structure coupled to the distal end of the surgical probe shaft of Krimsky rather than the pray, wherein the expandable membranous structure is configured to expand via a first fluid so as to displace mucosal tissue overlying the distal end of the surgical probe shaft to visually track the position of the distal end of the surgical probe shaft while the distal end of the surgical probe shaft is advanced within the lateral nasal wall, and wherein the expandable membranous structure is further configured to expand upon evaporation of a cryogenic fluid within the expandable membranous structure to cryogenically ablate at least one nasal nerve to reduce at least one symptom of rhinitis (“balloon which may be expanded to contact the walls of the lumen or body cavity. The cryoablative treatment fluid may be actively lavaged in and out of the balloon and/or deeply chilled by a cryoprobe within the balloon after introduction into the body cavity or lumen” as discussed in [0015] of Burnett) in order to reduce the potential for over-ablation during the procedure.
Regarding Claim 21, Krimsky teaches wherein the first fluid is not a liquid cryogen (“the fluid may be capable of resisting freezing even at a temperature of, e.g., -90 degrees Celsius. A combination of salts, alcohols, glycols and/or other molecules may be used to provide this resistance to freezing in an aqueous solution” as disclosed in [0015] of Burnett).
Regarding Claims 8 and 22, Krimsky as modified by Burnett teaches wherein a distal portion of the surgical probe shaft (the balloon positioned at the distal end) has a first stiffness (flexible balloon, [0158] of Burnett), and wherein a proximal portion of the surgical probe shaft (the catheter) has a second stiffness (make od different material than the balloon as discussed in [0177] of Burnett) that is greater than the first stiffness (the balloon has a greater flexibility than the shaft).
Regarding Claim 23, Krimsky teaches wherein a length of distal portion is approximately 30% to approximately 70% of a length of the surgical probe shaft (Krimsky teaches “The length of the catheter tip and size and shape of the spray holes can be chosen so that the entire area of the targeted tissue is treated at once without the need for manipulating the endoscope or catheter to treat the targeted area in sequential increments” in [0057]; therefore, choosing a length of distal portion to be approximately 30% of a length of the surgical probe shaft is within the scope of the invention in order to treat the entire target area at the same time without the need to move the tip as disclosed).
Regarding Claims 10 and 24, Krimsky as modified by Burnett teaches wherein the distal portion of the surgical probe shaft has a higher flexibility in a first lateral direction than in a second lateral direction opposite the first lateral direction to facilitate steering of the surgical probe shaft through the sub-mucosal space (Burnett teaches creating different flexibility in different directions by providing different slots shown in Figs. 26B-26K). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add slots of different shapes and sizes to the distal end of the catheter of Krimsky in order to create different flexibility in different directions to make it easier to navigate the distal end to the target area and to facilitate steering of the surgical probe shaft through the sub-mucosal space as Burnett teaches in [0177]-[0180]).
Regarding Claim 25, Krimsky teaches a cryo-surgical probe for treating rhinitis of a patient ([0034] and [0109]-[0112]), the cryo-surgical probe comprising:
a surgical probe shaft 10 having an elongated hollow structure with a proximal end and a distal end, wherein the surgical probe shaft is sized for insertion into and advancement within a sub-mucosal space of a lateral nasal wall from within a nasal cavity of the patient (as seen in Figs. 1A-2C, the surgical probe shaft is sized for insertion into and advancement within a sub-mucosal space of a lateral nasal wall from within a nasal cavity of the patient);
a handle coupled to the proximal end to facilitate handling and positioning of the surgical probe shaft within the nasal cavity (seen in Fig. 1A);
a position indicator disposed in a vicinity of the distal end of the surgical probe shaft to facilitate visual tracking of a position of the distal end of the surgical probe shaft within the sub-mucosal space of the lateral nasal wall (camera or other viewing device [0010]-[0017] and [0036]-[0038]); however, Krimsky teaches using cryogenic spray to treat the targeted area and not an expandable membranous structure coupled to the distal end of the surgical probe shaft.
In the same field of invention, Burnett teaches “by using lavage of a liquid rather than cryogenic sprays (e.g., sprays which rely on the judgment of the user for determining time of spray application or spray location, etc.), the potential for over-ablation may be avoided” in [0010] and further teaches “the cryoablative fluid may also be introduced and/or lavaged within the target lumen or body cavity within a balloon which may be expanded to contact the walls of the lumen or body cavity. The cryoablative treatment fluid may be actively lavaged in and out of the balloon and/or deeply chilled by a cryoprobe within the balloon after introduction into the body cavity or lumen. Moreover, the anti-freeze solution may also comprise various salts and/or other biocompatible molecules capable of driving the freezing temperature of the solution below, e.g., -10 degrees Celsius. Additionally, the fluid may be capable of resisting freezing even at a temperature of, e.g., -90 degrees Celsius. A combination of salts, alcohols, glycols and/or other molecules may be used to provide this resistance to freezing in an aqueous solution” in [0015].
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use an expandable membranous structure coupled to the distal end of the surgical probe shaft of Krimsky rather than the pray, wherein the expandable membranous structure coupled to the distal end of the surgical probe shaft configured to cryogenically ablate at least one nasal nerve to reduce at least one symptom of rhinitis as discussed in [0015] of Burnett in order to reduce the potential for over-ablation during the procedure.
Regarding Claim 26, Krimsky teaches wherein the position indicator comprises an optical beacon configured to trans-illuminate the optical beacon through a mucosa of the patient to visually track the position of the distal end of the surgical probe shaft while the distal end of the surgical probe shaft is advanced within the lateral nasal wall (illumination light 16 and camera lens 14, [0038]).
Regarding Claim 28, Krimsky teaches the use of an illuminating light source 16, which illuminates the surgical site with a visible light spectrum, which comprises a wavelength in a green segment of a visible light spectrum. Given the broadest reasonable interpretation, it appears that Krimsky teaches the claimed invention.
Regarding Claim 30, Krimsky teaches wherein the position indicator comprises an expandable structure, wherein the expandable structure is configured to expand so as to displace mucosal tissue overlying the distal end of the surgical probe shaft to visually track the position of the distal end of the surgical probe shaft while the distal end of the surgical probe shaft is advanced within the lateral nasal wall (the use of a balloon dilation as disclosed in [0108]-[0111]).
Regarding Claim 31, Krimsky as modified by Burnett teaches wherein the position indicator is proximal the expandable membranous structure (since Krismky teaches positioning the camera proximal to the spray, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add the balloon as modified by Burnett to the most distal end of the shaft to thereby maintain the camera proximal the expandable membranous structure in order to allow a better view of the positioning of the balloon with respect to the target tissue).
Regarding Claim 32, Krimsky as modified by Burnett teaches wherein a distal portion of the surgical probe shaft (the balloon positioned at the distal end) has a first stiffness (flexible balloon, [0158] of Burnett), and wherein a proximal portion of the surgical probe shaft (the catheter) has a second stiffness (make od different material than the balloon as discussed in [0177] of Burnett) that is greater than the first stiffness (the balloon has a greater flexibility than the shaft).
Regarding Claim 33, Krimsky teaches wherein a length of distal portion is approximately 30% to approximately 70% of a length of the surgical probe shaft (Krimsky teaches “The length of the catheter tip and size and shape of the spray holes can be chosen so that the entire area of the targeted tissue is treated at once without the need for manipulating the endoscope or catheter to treat the targeted area in sequential increments” in [0057]; therefore, choosing a length of distal portion to be approximately 30% of a length of the surgical probe shaft is within the scope of the invention in order to treat the entire target area at the same time without the need to move the tip as disclosed).
Regarding Claim 34, Krimsky as modified by Burnett teaches wherein the distal portion of the surgical probe shaft has a higher flexibility in a first lateral direction than in a second lateral direction opposite the first lateral direction to facilitate steering of the surgical probe shaft through the sub-mucosal space (Burnett teaches creating different flexibility in different directions by providing different slots shown in Figs. 26B-26K). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add slots of different shapes and sizes to the distal end of the catheter of Krimsky in order to create different flexibility in different directions to make it easier to navigate the distal end to the target area and to facilitate steering of the surgical probe shaft through the sub-mucosal space as Burnett teaches in [0177]-[0180]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Krimsky in view of Burnett as applied above and further in view of Melkent (US Pub. No. 2008/0287937).
Regarding Claim 29, Krimsky teaches the use of an illuminating light source 16, but not an optical diffuser positioned over the optical beacon and configured to diffuse emitted light in a substantially uniform manner over a spherical arch between about 90 degrees to about 120 degrees. In the same field of invention, Melkent teaches a means for illumination of the surgical site by positioning the light elements spaced around a body 63 and form a perimeter to provide dispersed light to the surgical site and the “size of the perimeter provides for diffuse lighting of the surgical site that may be received by the optical input member 30. In other embodiments, the perimeter may range from about 10.degree. to about 360.degree” [0028]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add an optical diffuser at the distal end of the instrument of Krimsky to diffuse emitted light in a substantially uniform manner over a perimeter of the body, which can range between 10-360 degrees, such as a spherical arch between about 90 degrees to about 120 as claimed in order to illuminate the target area during the procedure. 

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794